DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
In view of the Appeal Brief filed on 08/30/2020, PROSECUTION IS HEREBY REOPENED.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/HELENA KOSANOVIC/               Supervisory Patent Examiner, Art Unit 3761             

                                                                                                                                                                            
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1, 4-6, 8, 10-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claim(s) 1, 6, 8 and 12-13 of US Patent No. 1148404
Although the claims at issue are not identical, they are not patentably distinct from each other because US Patent No. 11484048 discloses, as per Claim 1:
A system [Claim 1; “…a system..”]  comprising: 
a radio frequency (RF) signal source configured to supply an RF signal [Claim 1; “…a radio frequency (RF) signal source configured to supply an RF signal…”]; 
an electrode coupled to the RF signal source [Claim 1; “… an electrode coupled to the RF signal source…”]
a transmission path between the RF signal source and the electrode, wherein the transmission path is configured to convey the RF signal from the RF signal source to the electrode to cause the electrode to radiate RF electromagnetic energy into a cavity [Claim 1; “…a transmission path between the RF signal source and the electrode, wherein the transmission path is configured to convey the RF signal from the RF signal source to the electrode to cause the electrode to radiate RF electromagnetic energy into a cavity…”]; 
a variable impedance network coupled to the transmission path between the RF signal source and the electrode, the variable impedance network including at least one variable component having at least one component configuration so that the variable impedance network is configurable into a number of distinct network states [Claim 1; “…a variable impedance network coupled between the RF signal source and the electrode, the variable impedance network including at least one variable component having at least one component configuration so that the variable impedance network is configurable into a number of distinct network states…”]; 
power detection circuitry coupled to the transmission path and configured to repeatedly measure RF power values including at least one of forward RF power values and reflected RF power values along the transmission path to generate a plurality of RF power values, wherein each RF power value in the plurality of RF power values is associated with a different one of the number of distinct network states [Claim 1; “…measuring a plurality of RF power values, wherein each RF power value in the plurality of RF power values is associated with a different component configuration of the at least one variable component and a different one of the number of distinct network states; and determining a first number of RF power values in the plurality of RF power values that are greater than a first power value threshold…” the patent clearly discloses being able to measure RF power values being associated with different component configurations, and thus being able to repeatedly measure RF power values including a forward and reflected RF value.] and 
a controller [Claim 1; “…a controller…”] configured to: 
determine that a load in the cavity is a low-loss load based on a rate of change of the RF power values by: 
determining a first number of RF power values in the plurality of RF power values that are greater than a first power value threshold, and in response to determining that the load in the cavity is the low-loss load, cause the RF signal source to discontinue supplying the RF signal. [Claim 1; “…measuring a plurality of RF power values, wherein each RF power value in the plurality of RF power values is associated with a different component configuration of the at least one variable component and a different one of the number of distinct network states…determining a first number of RF power values in the plurality of RF power values that are greater than a first power value threshold, determine, using the rate of change of the RF power values and the low-loss indicator value, that the load is in a defrosted state, and cause the RF signal source to stop supplying the RF signal…”] 
Although the claims at issue are not identical, they are not patentably distinct from each other because since Claim 1 of the instant application is anticipated by claim 1 of the patent, and therefore is not patentably distinct from Claim 1 of the patent.
As Per Claim 4, US Patent No. 11484048 discloses wherein the controller is configured to determine that the load is the low-loss load by determining that the first number of RF power values is less than a second threshold number of RF power values [Claim 1; “…measuring a plurality of RF power values, wherein each RF power value in the plurality of RF power values is associated with a different component configuration of the at least one variable component and a different one of the number of distinct network states; and determining a first number of RF power values in the plurality of RF power values that are greater than a first power value threshold…”] 
Although the claims at issue are not identical, they are not patentably distinct from each other because since Claim 4 of the instant application is anticipated by claim 1 of the patent, and therefore is not patentably distinct from Claim 1 of the patent.
As Per Claim 5, US Patent No. 11484048 discloses wherein the controller is configured to determine that the load is the low-loss load by: 
for each RF power value in the plurality of RF power values, determining a point score associated with the RF power value; using the point score for each RF power value to determine a total point score; and determining that the total point score is less than a threshold point score for each RF power value in the plurality of RF power values, determining a point score associated with the RF power value, wherein the point score is at least partially determined by the component configuration associated with the RF power value [Claim 1; “…by a dielectric loss of a load in the cavity by: measuring a plurality of RF power values, wherein each RF power value in the plurality of RF power values is associated with a different component configuration of the at least one variable component and a different one of the number of distinct network states; and determining a first number of RF power values in the plurality of RF power values that are greater than a first power value threshold, determine, using the rate of change of the RF power values and the low-loss indicator value, that the load is in a defrosted state, and cause the RF signal source to stop supplying the RF signal….”]; 
using the point score for each RF power value to determine a total point score; and determining that the total point score is less than a threshold point score [Claim 1; “…by a dielectric loss of a load in the cavity by: measuring a plurality of RF power values, wherein each RF power value in the plurality of RF power values is associated with a different component configuration of the at least one variable component and a different one of the number of distinct network states; and determining a first number of RF power values in the plurality of RF power values that are greater than a first power value threshold, determine, using the rate of change of the RF power values and the low-loss indicator value, that the load is in a defrosted state, and cause the RF signal source to stop supplying the RF signal….”]
Although the claims at issue are not identical, they are not patentably distinct from each other because since Claim 5 of the instant application is anticipated by claim 1 of the patent, and therefore is not patentably distinct from Claim 1 of the patent.
As Per Claim 6, US Patent No. 11484048 discloses determining a rate of change of the plurality of RF power values [Claim 1; “…determine a rate of change of the RF power values….”] ; and
 comparing the rate of change of the plurality of RF power values to a rate of change threshold. [Claim 1”… determining a first number of RF power values in the plurality of RF power values that are greater than a first power value threshold…”]
Although the claims at issue are not identical, they are not patentably distinct from each other because since Claim 6 of the instant application is anticipated by claim 1 of the patent, and therefore is not patentably distinct from Claim 1 of the patent.
 As Per Claim 8: US Patent No. 11484048 discloses a thermal increase system [Claim 8; “…A thermal increase system…”], comprising: 
a radio frequency (RF) signal source configured to supply an RF signal to an electrode to cause the electrode to radiate RF electromagnetic energy [Claim 8; “…a radio frequency (RF) signal source configured to supply an RF signal to an electrode to cause the electrode to radiate RF electromagnetic energy…”]; 
a variable impedance network coupled between the RF signal source and the electrode [Claim 8; “…radio frequency (RF) signal source configured to supply an RF signal to an electrode to cause the electrode to radiate RF electromagnetic energy; power detection circuitry configured to repeatedly measure RF power values of the RF electromagnetic energy to generate a plurality of RF power values; a variable impedance network coupled to the electrode…”],
 the variable impedance network including at least one variable component having at least one  component configuration so that the variable impedance network is configurable into a number of distinct network states [Claim 8; “…he variable impedance network being configurable into a number of different network configurations…” The patent discloses the impedance network is configurable in a different number of network configurations, reading on the at least one component configuration, and being able to perform the function of being configurable into a number of distinct network states] ; 
power detection circuitry configured to repeatedly measure RF power values of the RF electromagnetic energy to generate a plurality of RF power values, wherein each RF power value in the plurality of RF power values is associated with a different one of the number of distinct network states; [Claim 8; “…wherein each RF power value is measured with the variable impedance network in a different network configuration, and to determine one or more signal parameters of the RF signal in response to determining the load is in the defrosted state…”]; and 
a controller configured to determine that a load proximate to the electrode is a low-loss load based on a first number of RF power values in the plurality of RF power values that are greater than a first power value threshold  and to determine one or more signal parameters of the RF signal in response to determining the load is the low-loss load. [Claim 8; “…a controller configured to determine that a load proximate to the electrode is in a defrosted state based on a rate of change of the plurality of RF power values and a low-loss indicator value determined using the RF power values wherein the low-loss indicator value is at least partially determined by a dielectric loss of the load and a comparison of each RF power value of the plurality of RF power values to predetermined thresholds, wherein each RF power value is measured with the variable impedance network in a different network configuration, and to determine one or more signal parameters of the RF signal in response to determining the load is in the defrosted state…”]
Although the claims at issue are not identical, they are not patentably distinct from each other because since Claim 8 of the instant application is anticipated by claim 8 of the patent, and therefore is not patentably distinct from Claim 8 of the patent.
As Per Claim 10, US Patent No. 11484048 discloses wherein the controller is configured to determine that the load is the low-loss load by determining that the first number of RF power values is less than a second threshold number of RF power value [Claim 1; “…measuring a plurality of RF power values, wherein each RF power value in the plurality of RF power values is associated with a different component configuration of the at least one variable component and a different one of the number of distinct network states; and determining a first number of RF power values in the plurality of RF power values that are greater than a first power value threshold…”]
Although the claims at issue are not identical, they are not patentably distinct from each other because since Claim 10 of the instant application is anticipated by claim 1 of the patent, and therefore is not patentably distinct from Claim 1 of the patent.
As Per Claim 11, US Patent No. 1148048 discloses wherein the controller is configured to determine that the load is the low-loss load by: 
for each RF power value in the plurality of RF power values, determining a point score associated with the RF power value [Claim 1; “…by a dielectric loss of a load in the cavity by: measuring a plurality of RF power values, wherein each RF power value in the plurality of RF power values is associated with a different component configuration of the at least one variable component and a different one of the number of distinct network states; and determining a first number of RF power values in the plurality of RF power values that are greater than a first power value threshold, determine, using the rate of change of the RF power values and the low-loss indicator value, that the load is in a defrosted state, and cause the RF signal source to stop supplying the RF signal….”];
 using the point score for each RF power value to determine a total point score; and determining that the total point score is less than a threshold point score [Claim 1; “…by a dielectric loss of a load in the cavity by: measuring a plurality of RF power values, wherein each RF power value in the plurality of RF power values is associated with a different component configuration of the at least one variable component and a different one of the number of distinct network states; and determining a first number of RF power values in the plurality of RF power values that are greater than a first power value threshold, determine, using the rate of change of the RF power values and the low-loss indicator value, that the load is in a defrosted state, and cause the RF signal source to stop supplying the RF signal….”]
Although the claims at issue are not identical, they are not patentably distinct from each other because since Claim 11 of the instant application is anticipated by claim 1 of the patent, and therefore is not patentably distinct from Claim 1 of the patent.
As Per Claim 12, US Patent No. 1148048 discloses wherein the controller is configured to cause the RF signal source to modify a frequency of the RF signal while the power detection circuitry repeatedly measures the plurality of RF power values. [Claim 6; “…the controller is configured to cause the RF signal source to modify a frequency of the RF signal while the power detection circuitry repeatedly measures the plurality of RF power values….”]
Although the claims at issue are not identical, they are not patentably distinct from each other because since Claim 12 of the instant application is anticipated by claim 6 of the patent, and therefore is not patentably distinct from Claim 6 of the patent.
As Per Claim 13, US Patent No. 1148048 discloses wherein a first RF power value in the plurality of RF power values is associated with a first frequency of the RF signal and a second RF power value in the plurality of RF power values is associated with a second frequency of the RF signal. [Claim 12; “…first frequency of the RF signal and a second RF power value in the plurality of RF power values is associated with a second frequency of the RF signal and the low-loss indicator value is at least partially determined by the first RF power value and the second RF power value….”] 
Although the claims at issue are not identical, they are not patentably distinct from each other because since Claim 13 of the instant application is anticipated by claim 12 of the patent, and therefore is not patentably distinct from Claim 12 of the patent.
As Per Claim 14, US Patent No. 1148048 discloses wherein the controller is configured to modify a configuration of the variable impedance network while the power detection circuitry repeatedly measures the plurality of RF power values [Claim 13; “…the controller is configured to modify a configuration of the variable impedance network while the power detection circuitry repeatedly measures the plurality of RF power values…”]
Although the claims at issue are not identical, they are not patentably distinct from each other because since Claim 14 of the instant application is anticipated by claim 12 of the patent, and therefore is not patentably distinct from Claim 13 of the patent.
Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of US Patent No. 1148048 in view of Ibragimov (US 2018/0220497)
As Per Claim 7, US Patent No. 1148048 does not explicitly disclose wherein the load has a loss tangent less than 0.01 at a frequency of the RF signal.
However, Ibragimov, much like US Patent No. 1148048, discloses wherein the load has a loss tangent less than 0.01 at a frequency of the RF signal. [Par. 235; “…This condition may be met for example….has a loss tangent at the working frequencies smaller than 0.05 or even better, smaller than 0.01….”] 
Ibragimov discloses the benefits of the loss tangent in that is facilitates transferring the microwave energy into the load more effectively. [Par. 235]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the load as taught by US Patent No. 1148048 in view of the load as taught by Ibragimov to further include the load has a loss tangent less than 0.01 at a frequency of the RF signal to facilitate transferring the microwave energy into the load more effectively. [Par. 235]
Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of US Patent No. 1148048 in view of Hadinger (US 2004/0206755)
As Per Claim 16,  US Patent No. 1148048 does not explicitly disclose wherein the one or more signal parameters is a power value is less than 20 Watts.
However, Hadinger, much like US Patent No. 1148048, discloses the one or more signal parameters is a power value is less than 20 Watts. [Par. 46; “…a power amplifier that amplifies the oscillator signal from a power level in a milliwatt range to a power level in a rate range (e.g., about 1 watt to about 100 watts…”; the reference explicitly discloses a range that overlaps the open ended range recited in the claim, and thus reads on the claim limitation (refer to MPEP 2131.03)[
Hadinger discloses the benefits of the signal parameter in that it allows the microwave energy to be directed at the article to be heated effectively. [Par. 46] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the signal parameter as taught by US Patent No. 1148048 in view of the signal parameter as taught by Hadinger to further include wherein the one or more signal parameters is a power value is less than 20 Watts to allow the microwave energy to be directed at the article to be heated effectively. [Par. 46]
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMAD ABDEL-RAHMAN whose telephone number is (571)272-0417. The examiner can normally be reached M-F (7:30AM - 5:30 AM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HELENA KOSANOVIC can be reached on 571-272-9595. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMAD ABDEL-RAHMAN/               Examiner, Art Unit 3761                                                                                                                                                                                         
/HELENA KOSANOVIC/Supervisory Patent Examiner, 
Art Unit 3761